                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NOR1H CAROLINA
                               WESTERN DMSION
                                 No. 5:20-CV-689-D



ALFREDA WARREN,                          )
                                         )
                      Plaintiff,         )
                                         )
             v.                          )                     ORDER
                                         )
WAKEMED,                                 )
                                         )
                      Defendant.         )


       On February 24, 2021, defendant moved for judgment on the pleadings [D.E. 13] and filed

a memorandum in support [D.E. 14]. On March 10, 2021~ plaintiff responded in opposition [D.E.

18]. On March 24, 2021, defendant replied [D.E. 20].

       The court has reviewed defendant's motion under the governing standard. The court

DENIES defendant's motion for judgment on the pleadings [D.E. 13]. Whether plaintiff's claim will

survive a motion for summary judgment is an issue for another day. The court DENIES as moot

defendant's motion to stay [D.E. 16].

       SO ORDERED. This lQ_ day of May 2021.




                                                       isc.DEVERm
                                                       United States District Judge
